This cause was before this Court at Fall Term, 1907 (146 N.C. 191), and a new trial granted. The majority of the Court are of opinion that the evidence introduced on the second trial is substantially the same as that introduced on the first and that the questions now presented are covered by the former opinion.
Mr. Justice Hoke is of opinion that there is some new evidence which should have been submitted upon the issue as to the statute of limitations.
The judgment is
Affirmed. *Page 649 
(791)